DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “importance metric generator to conduct,” “pruner… to set,” “accuracy enhancer … to re-train,” and “iteration manager … detects” in claims 26-50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “one computer readable storage medium comprising a set of instructions” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-30, 32-37, 39-44, and 46-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durdanovic et al. (US 2017/0337472 A1 – hereinafter “Durdanovic”).
Claim 26:
Durdanovic discloses an apparatus comprising: 
an importance metric generator to conduct an importance measurement of a plurality of parametric generators in a trained neural network (¶3 discloses a CNN), wherein the importance metric generator includes one or more comparators to compare two or more parameter values that contain covariance matrix information (¶5 discloses “A block of weights is pruned from the layer if the block of weights in the layer has a contribution to an output
of the layer that is below a threshold.” Contribution i.e. importance metric); 
a pruner communicatively coupled to the importance metric generator (¶7 discloses a pruning module “to prune a block of weights from the layer if the block of weights in the layer has
a contribution to an output of the layer that is below a threshold”), the pruner to set a subset of the plurality of parameters to zero based on the importance measurement to obtain a pruned neural network (¶14 discloses “reduce the size of all weights between each iteration, driving the weight values toward zero.  Once a set of weights falls below a threshold, the weights are removed from the CNN”), wherein one or more parameters in the subset is to be less than one or more of the plurality of parameters that are not in the subset (Fig. 1 ¶¶17-18 discloses a first array of weights 104 and a column of weights that are being pruned 106; where, the number of weights pruned in the column (i.e. 5 ) is less than the remaining weights in the array (i.e. 25)); 
an accuracy enhancer communicatively coupled to the pruner (¶¶22-23 discloses “determine the contribution of that block of weights.  If the block of weight values have dropped below
the threshold level of contribution toward the output, block 212 prunes those weights”), the accuracy enhancer to re-train the pruned neural network (¶4 discloses retraining; ¶18 discloses pruning weights that do not contribute to the accuracy; ¶23 and Fig. 2 discloses “Block 214 then determines whether training is complete (e.g., whether the output of the trained CNN matches an expected output). If so, training completes. If not, processing returns to block 202.” i.e. retraining); and 
an iteration manager, wherein the importance metric generator is to iteratively conduct the importance measurement (¶18 discloses “during each iteration of training those weights which are not enhanced by the training process will eventually decrease in magnitude until they fall below a threshold”; ¶25 discloses “pruning may be repeated until the validation error raises beyond some threshold … the validation set is a set of data that have not been used in training, but instead are processed by the network in forward passes to detem1ine how accurately the network classifies data it has not seen during training.”), the pruner is to iteratively set the subset of the plurality of parameters to zero and the accuracy enhancer is to iteratively re-train the pruned neural network (¶4 discloses “pruning weights with small magnitudes and then retraining the model”) until the iteration manager detects that the pruned neural network satisfies a sparsity condition (¶14 discloses “without increasing the sparsity of the CNN”).
Claim 27:
Durdanovic discloses the apparatus of claim 26, wherein the importance metric generator, the pruner and the accuracy enhancer are to maintain zero values of the subset on successive iterations (Durdanovic ¶14 discloses “reduce the size of all weights between each iteration, driving the weight values toward zero”).
Claim 28:
Durdanovic discloses the apparatus of claim 26, wherein the trained neural network is to include a plurality of layers (Durdanovic Fig. 1 discloses an input layer 102, a hidden layer 108, and output neurons 116 or other hidden layers), the importance measurement is to be conducted on a per-layer basis and the subset of the plurality of parameters is to be set to zero on a per-layer basis (Durdanovic Fig. 1 shows the input layer 102 that has weights pruned 104 and corresponds to on filter 110 from the layer of hidden neurons).
Claim 29:
Durdanovic discloses the apparatus of claim 26, wherein the trained neural network is to include a convolutional neural network (Durdanovic ¶17 and Fig. 1 discloses active pruning of a CNN).
Claim 30:
Durdanovic discloses the elements recited in claim 30 for at least the reasons discussed in claim 26 above.
Claims 32, 39, and 46: 
Durdanovic discloses the apparatus of claim 30, wherein one or more parameters in the subset is to be less than one or more of the plurality of parameters that are not in the subset (Durdanovic Fig. 1 ¶¶17-18 discloses a first array of weights 104 and a column of weights that are being pruned 106; where, the number of weights pruned in the column (i.e. 5 ) is less than the remaining weights in the array (i.e. 25).
Claims 33, 40, and 47:
Durdanovic discloses the elements recited in claim 33 for at least the reasons discussed in claim 26 above.
Claims 34, 41, and 48:
Durdanovic discloses the elements recited in claim 34, 41, and 48 for at least the reasons discussed in claim 27 above.
Claims 35, 42, and 49:
Durdanovic discloses the elements recited in claim 35, 42, and 49 for at least the reasons discussed in claim 28 above.
Claims 36, 43, and 50:
Durdanovic discloses the elements recited in claim 35, 42, and 49 for at least the reasons discussed in claim 28 above.
Claim 44:
Durdanovic discloses the elements recited in claim 44 for at least the reasons discussed in claim 26 above. Additionally, Durdanovic discloses “At least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to” in ¶¶28-29.

Allowable Subject Matter
Claims 31, 38, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666